Name: Commission Regulation (EEC) No 1009/85 of 19 April 1985 amending Regulation (EEC) No 158/85 increasing to 600 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 4. 85 Official Journal of the European Communities No L 108/9 COMMISSION REGULATION (EEC) No 1009/85 of 19 April 1985 amending Regulation (EEC) No 158/85 increasing to 600 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 158/85 (4), as last amended by Regulation (EEC) No 708/85 (^ opened a standing invitation to tender for the export of 300 000 tonnes of barley held by the German inter ­ vention agency ; whereas, in a communication of 1 0 April 1985, the Federal Republic of Germany informed the Commission of the intention of its inter ­ vention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 600 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 158/85 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 158/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 600 000 tonnes of barley to be exported to all third countries . 2. The regions in which the 600 000 tonnes of barley are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 158/85 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 19, 23. 1 . 1985, p . 9 . Ã  OJ No L 77, 20 . 3 . 1985, p . 11 . No L 108/10 Official Journal of the European Communities 20 . 4. 85 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 134 027 Niedersachsen 151 721 Nordrhein-Westfalen 171 840 Hessen 22 952 Rheinland-Pfalz 22 738 Baden-Wurttemberg 9 117 Bayern 83 520 Bremen 10 332'